 1 Jesse C. Swanhuyser (SBN 282186)
     Email: jswanhuyser@alg.law
 2 ANACAPA LAW GROUP, INC.
 3
   508 East Haley Street
   Santa Barbara, CA 93103
 4 Tel: (805) 689-1469
 5 Arthur Pugsley (State Bar No. 252200)
     Email: arthur@lawaterkeeper.org                                       JS-6
 6 LOS ANGELES WATERKEEPER
     120 Broadway, Suite 105
 7 Santa Monica, CA 90401
 8 Tel: (310) 394-6162
     Fax: (310) 394-6178
 9
     Attorneys for Plaintiff LOS ANGELES WATERKEEPER
10
     William W. Funderburk, Jr. (Bar No. 176244)
11 Email: wfunderburk@candffirm.com
12
   CASTELLON & FUNDERBURK LLP
   811 Wilshire Blvd., Suite 1025
13 Los Angeles, California 90017
   Tel. (213) 623-7515
14 Fax. (213) 532-3984
15 Attorneys for Defendant GASSER OLDS COMPANY, INC.
16                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17
18
19
     LOS ANGELES WATERKEEPER,a                      Case No. 2:18-cv-05581-JFW (SSx)
20   non-profit public benefit corporation,         ORDER GRANTING DISMISSAL
21                                                  WITH PREJUDICE
                        Plaintiff,
22         vs.
23
     GASSER OLDS COMPNAY, INC., a
24   California corporation
25
                        Defendants.
26
27
28

                                              -1-
                           ORDER GRANTING DISMISSAL WITH PREJUDICE
 1        And Now, to wit, upon consideration of the Parties’ filed Stipulation to
 2 Dismiss Plaintiff’s Claims With Prejudice, it is hereby ORDERED that the
 3 Stipulation to Dismiss Plaintiff’s Claims with Prejudice is ENTERED and that all of
 4 Plaintiff’s claims are dismissed with prejudice.
 5
 6 IT IS SO ORDERED.
 7 Dated: December 19, 2018               BY THE COURT:
 8
 9
                                    _________________________________________
                                    HONORABLE JOHN F. WALTER
10                                  UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
                         ORDER GRANTING DISMISSAL WITH PREJUDICE
